Citation Nr: 0312046	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae with tinea cruris, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from May 1991 to April 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  Historically, by the December 2001 rating 
decision the RO continued a noncompensable rating for 
pseudofolliculitis barbae with tinea cruris.  By rating 
decision in April 2002, the RO granted an increased 
evaluation to 10 percent.  The veteran now seeks an increased 
evaluation to 30 percent for pseudofolliculitis barbae with 
tinea cruris.

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In this case, 
the RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

During the course of the appeal, the section of the VA 
Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was also changed, effective August 30, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
RO certified the appeal and forwarded the matter to the Board 
before the revised regulations became effective.  
Consequently, the RO has not had the opportunity to notify 
the veteran of the revised regulations, nor has the RO has 
had the opportunity to consider the veteran's claim in light 
of the new schedular criteria.  The Board, therefore, remands 
the matter to give the RO an opportunity to complete these 
actions. 

Inasmuch as the case must be remanded to the RO for the 
above-mentioned reasons, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining a 
new VA compensation and pension physical examination, which 
considers the new rating criteria.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's pseudofolliculitis barbae 
with tinea cruris.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, to include the 
percentage of the entire body affected 
and what, if any, exposed areas are 
affected.  The examiner should further 
provide a reference to the veteran's 
recent use of topical treatments and/or 
systemic therapy, such as corticosteroids 
or immunosuppressive drugs.  The duration 
of such treatment should also be noted.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for pseudofolliculitis barbae with tinea 
cruris, currently evaluated as 10 percent 
disabling.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	

                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




